Order, Supreme Court, New York County (Carol R. Edmead, J.), entered August 28, 2008, which lifted a stay of any action by defendant 12 East 87th Street Owners Corp. to terminate plaintiffs tenancy of apartment units 8C and penthouse at 12 East 87th Street, unanimously affirmed, without costs.
The order is not appealable as of right because it did not decide a motion made on notice (CPLR 5701 [a] [2]). However, in the interest of judicial economy, we nostra sponte deem the notice of appeal a motion for leave to appeal and grant said leave (see CPLR 5701 [c]; Milton v 305/72 Owners Corp., 19 AD3d 133 [2005], Iv denied 7 NY3d 778 [2006]).
The court properly lifted the stay, since the record establishes that plaintiff failed to comply with the conditions imposed by the court in granting the stay and that he was afforded an opportunity to remedy his noncompliance.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Andrias, J.P., Sweeny, Nardelli, Catterson and DeGrasse, JJ.